Citation Nr: 1130206	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected lumbar disc disease with radiculitis prior to November 30, 2010 and in excess of 40 percent disabling from November 30, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reveals that the Veteran's claim for a higher disability rating was readjudicated by an April 2011 rating decision wherein the RO increased the disability rating for service-connected lumbar disc disease with radiculitis, effective November 30, 2010.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher disability rating remains in appellate status for both the period before and after November 30, 2010.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

A hearing was held on February 25, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO in July 2008.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To send proper notification and for the RO to address whether the Veteran is entitled to extra-schedular consideration in accordance with the instructions of a prior Board remand and to afford the Veteran a new VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Veteran's case was remanded in April 2010 to provide a notification letter with respect to the Veteran's claim for a higher disability rating for lumbar disc disease with radiculitis.  However, the record does not show that the Veteran was sent a notification letter in accordance with the April 2010 remand.  The United States Court of Appeals for Veterans Claims ("Court") has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in an effort to comply with the April 2010 remand, the Veteran's case must be remanded to afford the Veteran a proper notification letter.  

In addition, the April 2010 remand instructed the RO/AMC to consider whether referral for an extra-schedular rating for the Veteran's service-connected lumbar disc disease is appropriate.  See 38 C.F.R. § 3.321.  In the April 2011 Supplemental Statement of the Case (SSOC), the RO/AMC only addressed that the Veteran was entitled to a disability rating of 40 percent from November 30, 2010.  There was no mention of whether the Veteran's disability warranted referral for an extra-schedular rating.  Thus, in order to comply with the April 2010 remand, the Veteran's case must also be remanded so that the RO/AMC can address whether referral is appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the April 2010 remand instructed the RO/AMC to afford the Veteran a new VA examination to address the current nature and severity of the Veteran's service-connected lumbar disc disease with radiculitis.  The Board remanded the Veteran's claim for a new VA examination, in part, because the most recent VA examination in July 2007 noted that the Veteran had incapacitating episodes, but did not provide the total duration of the incapacitating episodes over the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record shows that the Veteran was afforded an appropriate VA examination in November 2010.  The examiner performed a physical examination of the Veteran, included the clinical findings to rate the Veteran's disability in accordance with the schedular criteria, and noted that the Veteran did not have any incapacitating episodes over the past twelve months.  Thus, the VA examination complied with the April 2010 remand directives.  See Stegall, id.  However, there is no indication as to whether the Veteran had incapacitating episodes at any point during the appeal period as indicated by the July 2007 VA examination report.  Thus, the Board finds that the Veteran should be afforded a new VA examination to address the current nature and severity of the Veteran's service-connected lumbar disc disease and whether the Veteran experienced any incapacitating episodes at any point during the appeal period and, if so, to address the total duration of such episodes during a 12 month period.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided appropriate notification with respect to his claim for an increased disability rating for service-connected lumbar disc disease.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and comment of the severity of the Veteran's service-connected disability.  The examiner should specifically note whether the Veteran has intervertebral disc syndrome.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether there is any form of ankylosis.  In addition, the examiner should address whether the Veteran experienced any incapacitating episodes at any point during the appeal period.  If so, the examiner should indicate the total duration of any incapacitating episodes during a 12 month period(s).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim.  In rendering its decision, the RO/AMC must also consider the provisions of 38 C.F.R. § 4.16(b), to include whether referral to the Director, Compensation and Pension Service is appropriate.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


